Citation Nr: 0605461	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  95-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial evaluation for right shoulder 
scar with restricted mobility, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from February 1980 through 
February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The RO granted service connection for a 
right shoulder scar with restricted mobility and assigned a 
10 percent disability rating that the veteran is appealing.

The veteran appealed from the initial evaluation assigned for 
her service-connected right shoulder scar with restricted 
mobility.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  The Court did not, however, provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the issue is 
framed as entitlement to a higher initial evaluation for 
right shoulder scar with restricted mobility.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue, and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder scar with 
restricted mobility is manifested by a 2-inch scar with 
flexion of 170 degrees, abduction of 160 degrees, external 
rotation of 80 degrees, and internal rotation of 80 degrees. 
 
2.  No current medical evidence is available, because the 
veteran failed to report to her twice scheduled VA 
examinations.




CONCLUSION OF LAW

The criteria for entitlement to a higher initial evaluation 
for right shoulder scar with restricted mobility have not 
been met.  38 C.F.R. §§ 3.655(b), 4.7, 4.71a, DC 5203 (2005), 
4.118, DC 7805 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating
The veteran seeks entitlement to a higher initial evaluation 
for right shoulder scar with restricted mobility.  She is 
currently rated as 10 percent disabling, but contends that 
the severity of her shoulder disability warrants a rating 
greater than that now in effect.  The veteran's contentions, 
her service medical records, and the August 1995 and April 
2002 VA examination have been reviewed.  The preponderance of 
the evidence is against her claim.

Service connection is in effect for a scar that was left 
after a lump was removed from her right shoulder in service.  
This case was remanded to afford the veteran two VA 
examinations.  These examinations were deemed necessary in 
order to determine the current severity of the veteran's 
service-connected right shoulder scar with restricted 
mobility, and to analyze the veteran's scar under the new 
regulations, as discussed below.  The veteran was advised of 
the first examination in a December 2004 letter, which was 
returned as undeliverable with no forwarding address.  VA had 
a second address on record for the veteran and a letter went 
out in September 2005 with rescheduled examination dates.  
There is no indication that the second letter was returned, 
however, the veteran failed to appear at the September 2005 
examinations.  Thus, despite VA's efforts to schedule the 
examinations, the veteran failed to appear and has not 
contacted VA with forwarding address information.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Because the current appeal arises from the 
original claims of entitlement to service connection, this 
claim will be decided based upon the available evidence of 
record.  38 C.F.R. § 3.655(b).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2005).  Generally, a disability must be considered in 
the context of the whole recorded history.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran's scar is currently rated as a skin condition 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 ("DC 7805").  
The rating criteria for skin conditions changed in August, 
2002, during the pendency of the veteran's claim.  

When there is a regulation change while a claim is under 
appeal, two sequential steps are necessary.  First, determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior regulation must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).

Diagnostic Code 7805, as it existed in August 2002, and as it 
is now evaluates scars on the basis of any associated 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, DC 7805 (2002 and 2005).  

Here, the veteran was rated for limitation of shoulder 
function under 38 C.F.R. § 4.71a, DC 5203, which rates the 
muskoskeletal system.  A 10 percent disability rating is 
currently assigned; to obtain an increase, there must be a 
showing of nonunion with loose movement of the clavicle or 
scapula.  A 20 percent disability evaluation is also 
warranted for impairment manifested by dislocation of the 
clavicle or scapula.  An impairment of the clavicle can be 
alternatively rated on impairment of function of the 
contiguous joint.  38 C.F.R. 4.71a, DC 5203.  

Three post-service VA examination reports are in the record.  
Neither the August 1995 VA examination, the April 1997 VA 
examination, nor the April 2002 VA Fee basis examination 
found loose movement, or dislocation of the scapula or 
clavicle.  Additionally, impairment of function of the 
contiguous joint was not demonstrated.  This is negative 
evidence against the veteran's claim for an increased 
evaluation under Diagnostic Code 5203.  

Under the revised regulations, scars other than of the head, 
face or neck are rated under DC's 7801-7805, which provide 
higher compensation based upon the depth and dimensions of 
the scar.  The veteran has not had a recent examination to 
determine the depth and dimensions of her shoulder scar.  As 
discussed above, the matter was remanded and VA attempted to 
schedule the veteran for examinations, but the veteran failed 
to appear.  Thus, a current evaluation of the veteran's scar 
under DC's 7801 - 7805 is impossible based upon a lack of 
evidence of record to describe the depth and dimensions of 
her scar.  While the August 1995 examiner noted an inch scar 
in the right shoulder area, this evidence is not sufficient 
for rating purposes.  When examined in April 2002, the scar 
was described as non tender and non-adherent to the skin.  
The available evidence does not show that the scar is 
unstable or painful (see DCs 7803 or 7803) or is large enough 
to warrant a separate rating (see DC 7801).  The analysis 
under DC 5203 based upon limitation of motion is the only 
avenue to potentially provide the veteran for an increase at 
this time.

Based upon the evidence available on the record, the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent.  As such, 
the veteran's claim must be denied.

Duties to Notify and Assist
VA has fulfilled its duties to notify and to assist the 
veteran in the development of her claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and her representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
particular, VA must notify the veteran of the following:  (1) 
any information and evidence needed to substantiate the 
claim; (2) which information the veteran is expected to 
provide to VA; (3) which information VA will attempt to 
obtain on the veteran's behalf; and (4) the requirement that 
the veteran submit to VA any pertinent evidence in her 
possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  Here, 
the September 1995 rating decision predated the November 9, 
2000 effective date of VA's notice requirement; therefore, no 
notice letter was sent prior to the rating decision.  There 
is no error in the RO's not providing notice prior to the 
initial adjudication decision where such notice was not 
mandated at the time.  Here, notices have since been provided 
that informed the veteran of the basis for the decision, what 
types of evidence would be needed, and how the evidence would 
be secured. 

The June 2003 letter notified the veteran of the evidence 
necessary to establish an increased evaluation for a service 
connected condition.  It also described the evidence that VA 
had at the time, asked the veteran to notify VA of any 
additional evidence that she wanted VA to obtain on her 
behalf, and asked her to send the evidenced needed to VA as 
soon as possible.  In December 2004, after the September 2004 
remand, the Appeals Management Center sent a letter regarding 
the scheduled VA examinations, which notified the veteran of 
the repercussions of failing to appear at a VA examination.  
The December 2004 letter also notified the veteran of what 
evidence VA was obligated to obtain, what evidence VA would 
obtain on the veteran's behalf, and updated the veteran as to 
the content of the claims folder.  Thus, the June 2003 and 
December 2004 letters satisfied VA's duty to notify.

VA has also satisfied its duty to assist the veteran in 
substantiating her claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The claims folder contains the veteran's service 
medical records, and two VA examination reports from 1995 and 
2002.  No additional available records have been identified 
by the veteran as relevant to this claim.  VA attempted to 
afford the veteran additional orthopaedic and dermatology 
examinations, but, as discussed above, she failed to appear 
despite repeated attempts at notification.  Thus, VA has 
satisfied its duty to assist the veteran.


ORDER

Entitlement to a higher initial evaluation for right shoulder 
scar with restricted mobility, currently rated as 10 percent 
disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


